Exhibit 10.2


Execution Copy


AMENDMENT AND REAFFIRMATION OF
GUARANTY AND ENVIRONMENTAL INDEMNITY AGREEMENT


This Amendment and Reaffirmation of Guaranty and Environmental Indemnity
Agreement (this “Reaffirmation”) is made and entered into as of February 14,
2020 by and between ALEXANDER’S, INC., a Delaware corporation, having an address
at 210 Route 4 East, Paramus, New Jersey 07652 (“Guarantor”), and BANK OF CHINA,
NEW YORK BRANCH, having an address at 7 Bryant Park, 1045 Avenue of the
Americas, 13th Floor, New York, New York 10018 (together with its successors and
assigns, “Lender”), in connection with that certain Amended and Restated Loan
and Security Agreement dated as of December 12, 2018, as amended by that certain
First Amendment to Amended and Restated Loan and Security Agreement dated as of
even date herewith (the “Amendment”), by and between Lender and REGO II BORROWER
LLC, a Delaware limited liability company (“Borrower”) (as may be further
amended, renewed or restated from time to time, the “Loan Agreement”) and the
other documents, agreements and instruments referenced in the Loan Agreement or
executed and delivered pursuant thereto, including, without limitation, that
certain Amended and Restated Guaranty of Recourse Carveouts dated as of December
12, 2018 executed and delivered by Guarantor to Lender (as amended by this
Reaffirmation and as the same may be further amended, amended and restated
renewed or otherwise modified from time to time, the “Guaranty”) and that
certain Amended and Restated Environmental Indemnity Agreement dated as of
December 12, 2018 executed and delivered by Guarantor and Borrower to Lender (as
may be further amended, amended and restated, renewed or otherwise modified from
time to time, the “Indemnity”).


1.    Use of Defined Terms. Except as expressly set forth in this Reaffirmation,
all terms which have an initial capital letter where not required by the rules
of grammar are defined in the Guaranty or the Indemnity, as applicable,
including by reference to defined terms in the Loan Agreement.


2.    Amendment to Guaranty.    Section 1.2 of the Guaranty is hereby amended by
deleting the word “or” after clause (xii) thereof, and by adding the word “or”
after clause (xiii) thereof and the following before the period:


“(xiv) Borrower’s failure to obtain or maintain a core and shell certificate of
occupancy for the Property (which may be a temporary or permanent certificate of
occupancy), except as a result of a casualty or condemnation (provided that
Borrower otherwise complies (subject to applicable notice and cure periods) with
the terms and conditions of the Loan Documents in respect of such casualty or
condemnation).”


3.    Reaffirmation. Guarantor hereby expressly:


A.    consents to the execution by Borrower and Lender of the Amendment and the
other agreements, documents and instruments executed and delivered in connection
therewith (the “Other Agreements”);


    


735993683



--------------------------------------------------------------------------------




B.    reaffirms all of its Guaranteed Obligations and other liabilities to
Lender under the Guaranty, as amended hereby, in all respects;


C.    reaffirms all of its obligations and liabilities to Lender under the
Indemnity, in all respects;


D.    agrees that all such Guaranteed Obligations and obligations and
liabilities to Lender under the Indemnity, shall continue in full force and
effect and shall not be discharged, limited, impaired or affected in any matter
whatsoever as a result of the execution and delivery of the Amendment, the Other
Agreements or any of the transactions set forth therein; and


E.    represents and warrants to Lender that each of the representations and
warranties made by the undersigned to Lender in any of the documents executed in
connection with the aforesaid loans to Borrower remain true and correct,
excluding those representations and warranties that solely and expressly related
to a specific period of time prior to the date hereof and subject to the
exceptions described on Schedule 1 attached hereto.


Guarantor acknowledges and agrees that its execution and delivery of this
Reaffirmation was a material inducement to, among other things, Lender entering
into the Amendment, and without this Reaffirmation, Lender would not have
entered into the Amendment. Although the undersigned has been informed of the
terms of the Amendment, the undersigned understands and agrees that Lender has
no duty to so notify any Guarantor or to seek this or any future acknowledgment,
consent or reaffirmation, and nothing contained herein shall create or imply any
such duty as to any transactions, past or future.


4.    Conflict. If, and to the extent, the terms and provisions of this
Reaffirmation contradict or conflict with the terms of the Guaranty, the terms
and provisions of this Reaffirmation shall govern and control; provided,
however, to the extent the terms and provisions of this Reaffirmation do not
contradict or conflict with the terms and provisions of the Guaranty, the
Guaranty as amended by this Reaffirmation, shall remain in and have their
intended full force and effect.


5.    Choice of Law. This Reaffirmation shall be governed by and construed in
accordance with the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law as to all
matters, including matters of validity, construction, effect, performance and
remedies.


[signature page follows]


2
735993683







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Reaffirmation to be duly
executed and delivered as of the day and year first above written.


GUARANTOR:
ALEXANDER’S, INC.,
a Delaware corporation
By: /s/ Alan J. Rice
Name: Alan J. Rice
Title: Secretary


LENDER:
BANK OF CHINA, NEW YORK BRANCH
By:
Name:
Title:






S-1
735993683





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Reaffirmation to be duly
executed and delivered as of the day and year first above written.


GUARANTOR:
ALEXANDER’S, INC.,
a Delaware corporation
By:
Name:
Title:


LENDER:
BANK OF CHINA, NEW YORK BRANCH
By: /s/ Raymond L. Qiao
Name: Raymond L. Qiao
Title: Authorized Signatory




S-1
735993683





--------------------------------------------------------------------------------






SCHEDULE 1


Exceptions to Representations and Warranties


None.




735993683



